Citation Nr: 1607664	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-08 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1984 to May 1984, and on active duty from January 1991 to March 1991, and from March 2005 to March 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

The Veteran's current obstructive sleep apnea was incurred during his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for sleep apnea.  He contends that this disorder began during his military service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran served on active duty for training from January 1984 to May 1984, and on active duty from January 1991 to March 1991, and from March 2005 to March 2009.  His service treatment records are silent as to any complaints of or treatment for sleep apnea.  

Post service treatment reports beginning in May 2009 note his history of snoring loudly and apnea while sleeping.  In June 2009, a sleep study test was conducted and it revealed a diagnosis of obstructive sleep apnea.  Subsequent treatment reports reflect ongoing treatment for this condition with a continuous positive airway pressure machine (CPAP) machine.

A statement from the Veteran's spouse, dated in January 2010, noted that she met the Veteran in 2007, and that they subsequently married in 2008.  She indicated that the Veteran has snored loudly and experienced episodes of apnea throughout their time together.

A December 2015 treatment summary letter was received from VA physician, M.H., M.D.  The letter noted that the Veteran had been treated for obstructive sleep apnea since May 2009.  It also reported the Veteran's complaints of snoring, poor sleep continuity, daytime fatigue, and sleepiness during his active duty service from 2005 to 2009.  Dr. M. then opined that the Veteran's current obstructive sleep apnea was more likely than not related to his military service.

After reviewing the evidence of record, the Board concludes that the Veteran's current obstructive sleep apnea cannot be reasonably disassociated from his active duty service.  In making this determination, the Board finds the statements provided by the Veteran and spouse to be competent and credible evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  While the absence of any documented inservice treatment or complaints of sleep apnea was considered, it is of no greater weight than the positive evidence referenced above.  Resolving all doubt in favor of the Veteran, service connection for obstructive sleep apnea is warranted.  

	
ORDER

Service connection for obstructive sleep apnea is granted.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


